UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 23, 2014 (Exact name of registrant as specified in its charter) Delaware 001-35049 84-0592823 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 633 17th Street, Suite 2320 Denver, Colorado 80202-3625 (Address of principal executive offices) (Zip Code) (303)296-3076 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) þSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre−commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre−commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On June24, 2014, Earthstone Energy, Inc. (“Earthstone” or the “Company”) delivered an investor presentation at the GHS 100 Energy Conference hosted by Global Hunter Securities, LLC in Chicago, Illinois.The investor presentation included information about the Company’s proposed strategic combination with Oak Valley Resources, LLC, a Delaware limited liability company (“Oak Valley”), as referenced in the Company’s Current Report on Form 8-K filed on May16, 2014 with the U.S. Securities and Exchange Commission. A copy of the investor presentation is attached hereto as Exhibit99.1. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Investor Presentation, dated as of June24, 2014. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EARTHSTONE ENERGY, INC. (Registrant) Date: June 23, 2014 By: /s/ Ray Singleton Ray Singleton President and Chief Executive Officer 3 EXHIBIT INDEX Exhibit No. Description Investor Presentation, dated as of June24, 2014. 4
